DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The amendment filed 08/23/2021 has been received and considered. Claims 1-38 are new and presented for examination.

Claim Objections
Claim 6, line 6 includes the typo “parameter є and matrix P satisfies”. Examiner interprets as “parameter є and matrix P satisfy" for examination purposes.
As to claim 34, it is objected for the same deficiency. 
Claim 9, line(s) 4 refer to the terms “design parameters Kp and Kd”, it would be better as “intermediate design parameters Kp and Kd” to avoid any possible antecedent issues. Antecedent calls for “intermediate design parameters Kp and Kd” (claim 1, lines 7-9) and not “design parameters Kp and Kd".
As to claim 37, it is objected for the same deficiency. 
Claim 20, line(s) 5 refer to the terms “the matrix Kp”, it would be better as “the intermediate design parameter Kp” to avoid any possible antecedent issues. Antecedent calls for “intermediate design parameter Kp” (claim 11, line 28) and not “the matrix Kp".
Claim 20, line(s) 7 refer to the terms “the matrix Kd”, it would be better as “the intermediate design parameter Kd” to avoid any possible antecedent issues. Antecedent calls for “intermediate design parameter Kd” (claim 11, line 28) and not “the matrix Kd".
Claim 25 line 4 uses the acronym or variable “kp", the first use of an acronym or variable in a claim should be defined to avoid any possible indefiniteness issues.
Claim 28 line 4 uses the acronym or variable “kd", the first use of an acronym or variable in a claim should be defined to avoid any possible indefiniteness issues.

Claim 32, line(s) 6 refer to the terms “the ACS and mechanical control system”, it would be better as “the ACS and mechanical controller” to avoid any possible antecedent issues. Antecedent calls for “ACS and mechanical controller” (claim 29, line 7) and not “ACS and mechanical control system".
Appropriate correction or clarification is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 1 recites the limitation "the design parameters for gain matrices Kq and Kω" in line(s) 17. There is insufficient antecedent basis for this limitation in the claim. There are no "design parameters for gain matrices Kq and Kω" anteceding this limitation in the claim. 
As to claims 11, 29, they are objected for the same deficiency.
As to claim 2, line(s) 3, it is unclear what the cited "G matrices represents is a diagonal matrix" represents, because it is unclear whether the claim is directed to a singular matrix ("is a diagonal matrix") or a plurality of matrices ("G matrices"). Furthermore, because of the typo “represents is”, it is unclear if "G matrices represents" or if "G matrices is".
Claim 4 recites the limitation "the ACS and mechanical control system dynamics" in line(s) 6, 7. There is insufficient antecedent basis for this limitation in the claim. While there are 
As to claims 11, 32, they are objected for the same deficiency.
As to claim 4, line(s) 7, it is unclear what the cited "dynamics of the from ẋ = Ax" represents. For examination purposes, Examiner is unsure about the scope of the claim, because the subject matter description in the specification amounts to the same claim language repeated.
As to claim 32, it is objected for the same deficiency. 
Claim 9 recites the limitation "the… design parameters Kω and Cd" in line(s) 3. There is insufficient antecedent basis for this limitation in the claim. There are no "design parameters Kω and Cd" anteceding this limitation in the claim. 
Claim 11 recites the limitation "the design parameters Kq and Ks and the design parameter Kω" in line(s) 27. There is insufficient antecedent basis for this limitation in the claim. There are no "design parameters Kq and Ks" or "design parameter Kω" anteceding this limitation in the claim. 
Claim 11 recites the limitation "the gain matrix Kq" in line(s) 28. There is insufficient antecedent basis for this limitation in the claim. There is no "gain matrix Kq" anteceding this limitation in the claim. 
As to claim 29, it is objected for the same deficiency. 
Claim 11 recites the limitation "the gain matrix Kω" in line(s) 29. There is insufficient antecedent basis for this limitation in the claim. There is no "gain matrix Kω" anteceding this limitation in the claim. 
As to claim 29, it is objected for the same deficiency. 
Claim 11 recites the limitation "the system" in line(s) 37. There is insufficient antecedent basis for this limitation in the claim. While there are "an attitude control system", "mechanical 
As to claim 29, it is objected for the same deficiency. 
Claim 14 recites the limitation "the ACS” in line(s) 9. There is insufficient antecedent basis for this limitation in the claim. While there are a plurality of ACS controllers anteceding this limitation in the claim, the recitation of “the ACS” is unclear because it is uncertain if any of the ACS controllers was intended.
As to claims 23, 26, they are objected for the same deficiency.
Claim 20 recites the limitation "matrix Wd" in line(s) 9. There is insufficient antecedent basis for this limitation in the claim. There is no "matrix Wd" anteceding this limitation in the claim but a matrix "[Wd11 Wd12 ; Wd21 Wd22]". For examination purposes, Examiner notes Fig. 7, # 702 "… [Wd11,Wd12;Wd21 Wd22]… Wd consist of all remaining terms". Examiner interprets "matrix Wd" as "[Wd11 Wd12 ; Wd21 Wd22]" for examination purposes.
As to claim 21, it is objected for the same deficiency. 
Claim 23 recites the limitation "the ACS controller” in line(s) 5. There is insufficient antecedent basis for this limitation in the claim. A plurality of ACS controllers antecedes this limitation in the claim. The recitation of “the ACS controller” is unclear because it is uncertain which of the plurality was intended.
Claim 24 recites the limitation "the matrices Kq and Ks" in line(s) 4. There is insufficient antecedent basis for this limitation in the claim. There are no "matrices Kq and Ks" anteceding this limitation in the claim. 
As to claim 26, line(s) 5-6, it is unclear what the cited "
Claim 29 recites the limitation "the ACS controller” in line(s) 9. There is insufficient antecedent basis for this limitation in the claim. There is no "ACS controller" anteceding this limitation in the claim. 
Dependent claims inherit the defect of the claim from which they depend.

Allowable Subject Matter
Claims 1-38 are allowable over prior art of record. They will be allowed once all outstanding rejections/objections are traversed.
The following is a statement of reasons for the indication of allowable subject matter: 
none of the prior art of record taken either alone or in combination disclose
claim 1, "… design an attitude control system (ACS) controller … deriving… system equations… to determine… effective proportional and derivative gains… Kp and Kd… determining… gain matrices Kq and Kω and stiffness coefficient and damping coefficient, Ks and Cd… of all the interfaces between each of the… joined entities, from… Kp and Kd; programming the ACS controller with… Kq and Kω and selecting springs with stiffness coefficient Ks and dampers with damping coefficient Cd for all interfaces between each of the… joined entities; iterating… after incrementing a convergence requirement… σthreshold when the control performance does not meet the design acceptance criterion and until a combined ACS and mechanical control system meets the design acceptance criterion…", 
claim 11, "… estimating a feasible range Γ of a ratio γ of σmin(Kω)/σmin(Cd)… wherein Kω is… ACS) controller gain and Cd is… a damping coefficient… for lowest γ in range Γ, computing a lowest singular value σmin of matrix L+γG… constructing a Lyapunov function candidate V as defined by V = vTMv + єvTMq + qTPq where… є and matrix P satisfies a condition that… [M єM ; єM P] is positive definite; setting a variable σthreshold to tolerance factor εmin; selecting… Kp and Kd such that W is a negative definite and has a minimum singular value σmin > σthreshold; computing… Kq and Ks and… Kω and Cd from… Kp and Kd… programming the ACS controller with… matrices Kq and Kω and selecting springs with stiffness coefficient Ks and dampers with damping coefficient Cd for all interfaces between each of the… joined entities… iterating… after incrementing σthreshold when the control performance is not acceptable and until… acceptable performance…",

in combination with the remaining steps, elements, and features of the claimed invention. Also, there is no motivation to combine neither the nor the reference with to meet these limitations. It is for these reasons that Applicant's invention defines over the prior art of record.
As allowable subject matter has been indicated, Applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with. See 37 CFR 1.111(b) and MPEP § 707.07(a).

Response to Arguments
Regarding the Claim Interpretations, the amendment corrected all issues and the Claim Interpretations are withdrawn.
Regarding the claim objections, deficiencies remain.
Regarding the Claim Rejections - 35 USC § 112, deficiencies remain.
Regarding the rejections under 101 abstract idea, based on “2019 Revised Patent Subject Matter Eligibility Guidance” 84 Fed. Reg. 50 (7 January 2019), the independent claims, as amended "programming the ACS controller for each of the plurality of joined entities, causing ACS functions to be distributed among the plurality of joined entities in a space architecture", are viewed as not reciting an abstract idea under revised step 2A. Specifically, as disclosed in the specification "[0021]… By distributing the attitude control functionality among joined entities 102, the nominal torque required for station-keeping or attitude maneuvers is divided among the 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Juan C. Ochoa whose telephone number is (571) 272-2625. The examiner can normally be reached 9:30AM – 7:00 PM on Mondays, Tuesdays, Thursdays, and Fridays.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
***
/JUAN C OCHOA/		10/19/2021Primary Examiner, Art Unit 2146